                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RANDY P. SMITH,

      Petitioner,                                    Case No. 16-cv-12241
                                                     Hon. Matthew F. Leitman
v.

GEORGE STEPHENSON,

     Respondent.
__________________________________________________________________/

      ORDER DENYING WITHOUT PREJUDICE (1) PETITIONER’S
      MOTION FOR APPOINTMENT OF COUNSEL [Dkt. 18], AND (2)
     PETITIONER’S MOTION FOR EVIDENTIARY HEARING [Dkt. 19]

      This is a habeas action brought by a state prisoner under 28 U.S.C. § 2254.

Petitioner seeks appointment of counsel to represent him in this proceeding. [Dkt.

18]. He also seeks an evidentiary hearing to make a factual record in support of his

habeas claims. [Dkt. 19].

      The Court has broad discretion in determining whether counsel should be

appointed. Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987). A habeas

petitioner may obtain representation at any stage of the case “[w]henever the United

States magistrate or the court determines that the interests of justice so require.” 18

U.S.C. § 3006A(a)(2)(B). The Court finds that it is premature to determine whether

justice requires appointment of counsel. The Court will reconsider this request on

its own motion after it reviews the pleadings and state court record.


                                          1
      Likewise, the Court will deny without prejudice Petitioner’s motion for an

evidentiary hearing until such time as it has reviewed the record and Respondent’s

answer to determine whether a hearing is permissible and warranted. The Court

will reconsider the request for an evidentiary hearing on its own motion – and

without the need for Petitioner to file an additional motion – if it determines that an

evidentiary hearing is permissible and appropriate.

      Accordingly, Petitioner’s motion for appointment of counsel and motion for

an evidentiary hearing are DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: July 8, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 8, 2019, by electronic means and/or ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          2
